Title: To George Washington from Alexander Hamilton, 10 July 1794
From: Hamilton, Alexander
To: Washington, George


               
                  
                  Treasury Department July 10—1794.
               
               The Secretary of the Treasury respectfully submits to the President of the U. States a Communication from the Commissioner of the Revenue of yesterday, transmitting a provisional contract for oil for the use of the Light houses—with his opinion that a ratification of the contract will consist with the interest of the United States.
               
                  A. Hamilton.
               
            